MEMORANDUM **
Stephen Brian Olson appeals from the 57-month sentence imposed following his guilty-plea conviction for bank robbery and aiding and abetting, in violation of 18 U.S.C. §§ 2 and 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Olson contends that his sentence is procedurally unreasonable because: (1) the district court treated the Guidelines range as presumptively reasonable; (2) the district court did not consider his brain damage as a factor in its 18 U.S.C. § 3553(a) analysis, or otherwise adequately consider the § 3553(a) factors; and the district court did not provide an adequate statement of reasons for the sentence imposed. Based upon our review of the record, we conclude that there was no procedural error. See United States v. Carty, 520 F.3d 984, 991-92 (9th Cir.2008) (en banc); see also United States v. Dallman, 533 F.3d 755, 761 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.